        Case MDL No. 2950 Document 94-1 Filed 06/10/20 Page 1 of 1



             BEFORE THE UNITED STATES JUDICIAL PANEL
                       ON MULTIDISTRICT LITIGATION




IN RE: Paycheck Protection Program                               MDL No. 2950
(PPP) Agent Fees Litigation




                          SCHEDULE OF ACTIONS

Case Caption                Court      Case No.           Judge
Plaintiffs:                 S.D.N.Y.   1:20-cv-04145      Hon. Jed S. Rakoff
Fahmia, Inc.

Defendants:
MUFG Americas Holding Co.
MUFG Union Bank N.A.



Dated: June 10, 2020                   Respectfully submitted,

                                        /s/ Andrew Soukup

                                       Andrew Soukup
                                       Covington & Burling LLP
                                       One CityCenter
                                       850 Tenth Street, NW
                                       Washington, DC 20001
                                       Tel: (202) 662-6000
                                       Fax: (202) 778-5066
                                       asoukup@cov.com
